DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. U.S. Patent Application Publication US2014/0129536A1.
As per claim 8, Anand teaches a method, comprising: receiving, by one or more processors, machine-generated textual data associated with one or more computing resources of a managed network; identifying, by the one or more processors, one or more incident patterns associated with an unobserved incident in the managed network based on the machine-generated textual data; determining, by the one or more processors, a root cause of the unobserved incident based on the one or more incident patterns; and generating, by the one or more processors, an alert for the unobserved incident in the managed network, wherein the alert indicates and the root cause of the unobserved incident or a recommendation for mitigating the unobserved incident (¶ 0003-0005, 0020, 0060, 0035).
As per claim 9, Anand teaches the method of claim 8, wherein determining the root cause of the unobserved incident comprises applying, by the one or more processors, a machine learning model to the Page 30 of 34one or more incident patterns associated with an unobserved incident, wherein the machine learning model is configured to identify the root cause of the unobserved incident based on a comparison of the one or more incident patterns to one or more historical incident patterns of respective historical incidents (¶ 0052-0054).
As per claim 10, Anand teaches the method of claim 9, wherein the machine learning model is configured to identify the recommendation for mitigating the unobserved incident based on one or more historical insights associated with the respective historical incident (¶ 0052-0054).
As per claim 15, Anand teaches the method of claim 8, comprising: identifying, by the one or more processors, one or more additional incident patterns associated with one or more additional incidents in the managed network based on the machine-generated textual data (¶ 0035); determining, by the one or more processors, respective root causes of the one or more additional incidents in the managed network based on the one or more additional incident patterns (¶ 0052); determining, by the one or more processors, that a particular root cause of the respective root causes is the same as the root cause of the unobserved incident; and associating, by the one or more processors, a respective incident of the one or more additional incidents that has the particular root cause with the unobserved incident (¶ 0051-0052).  
As per claim 16, Anand teaches the method of claim 15, wherein the alert is indicative of the unobserved incident and the respective incident, the root cause of the unobserved incident and the respective incident, or a recommendation for mitigating the unobserved incident and the respective incident, or a combination thereof (¶ 0052-0054).
Page 31 of 34SNPA:1056CIP-3 determining, by the one or more processors, respective root causes of the one or more additional incidents in the managed network based on the one or more additional incident patterns; determining, by the one or more processors, that a particular root cause of the respective root causes is the same as the root cause of the unobserved incident; and associating, by the one or more processors, a respective incident of the one or more additional incidents that has the particular root cause with the unobserved incident (¶ 0035, 0052, 0051).
As per claim 16, Anand teaches the method of claim 15, wherein the alert is indicative of the unobserved incident and the respective incident, the root cause of the unobserved incident and the respective incident, or a recommendation for mitigating the unobserved incident and the respective incident, or a combination thereof (¶ 0052-0054).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-7, 12-14, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Molloy U.S. Patent 5,787,234.
	As per claim 1, Anand teaches a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving machine-generated textual data associated with one or more computing resources of a managed network (¶ 0003-0005); identifying one or more incident patterns associated with an unobserved incident in the managed network based on the machine-generated textual data (¶ 0003-0005, 0035); applying a process to the one or more incident patterns associated with the unobserved incident to determine a root cause of the unobserved incident and a recommendation for mitigating the unobserved incident (¶ 0020, 0060); and generating an alert for the unobserved incident in the managed network, wherein the alert indicates the root cause of the unobserved incident and the recommendation for mitigating the unobserved incident (¶ 0020, 0060).  Anand does not explicitly teach wherein said process is a machine learning model.  Molloy teaches a machine learning model (column 3, lines 65-66; column 4, lines 29-57).  It would have been obvious to one of ordinary skill in the art to use the model of Molloy in the process of Anand.  One of ordinary skill in the art would have been motivated to use the model of Molloy in the process of Anand because Molloy teaches the correlation of text incidents for the resolution thereof, an explicit desire of Anand.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. U.S. Patent Application Publication US2014/0129536A1 in view of Molloy U.S. Patent 5,787,234.
As per claim 1, Anand teaches a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving machine-generated textual data associated with one or more computing resources of a managed network (¶ 0003-0005); identifying one or more incident patterns associated with an unobserved incident in the managed network based on the machine-generated textual data (¶ 0003, 0005, 0035); applying a process to the one or more incident patterns associated with the unobserved incident to determine a root cause of the unobserved incident and a recommendation for mitigating the unobserved incident; and generating an alert for the unobserved incident in the managed network, wherein the alert indicates the root cause of the unobserved incident and the recommendation for mitigating the unobserved incident (¶ 0020, 0060).  Anand does not explicitly teach wherein said process is a machine learning model.  Molloy teaches a machine learning model (column 3, lines 65-66; column 4, lines 29-57).  It would have been obvious to one of ordinary skill in the art to use the model of Molloy in the process of Anand.  One of ordinary skill in the art would have been motivated to use the model of Molloy in the process of Anand because Molloy teaches the correlation of text incidents for the resolution thereof, an explicit desire of Anand.
As per claim 3, Molloy teaches the system of claim 1, wherein the operations comprise determining that the one or more incident patterns are contributing factors to the root cause of the potential incident based on respective amplitudes of the one or more incident patterns, respective frequencies of the one or more incident patterns, or respective similarities between the one or more incident patterns and one or more previously detected incident patterns, or a combination thereof (column 8, lines 48-51).
As per claim 4, Molloy teaches the system of claim 1, wherein the one or more incident patterns comprises a plurality of incident patterns, and wherein the root cause is determined based on a correlation Page 29 of 34between at least two incident patterns of the plurality of incident patterns (column 8, line 52 – column 9, line 11).  
As per claim 5, Anand teaches the system of claim 4, wherein the correlation comprises a temporal proximity of the at least two incident patterns, a particular order of the at least two incident patterns, or respective severities of the at least two incident patterns, or a combination thereof (¶ 0038).
As per claim 6, Anand teaches the system of claim 1, wherein the operations comprise: identifying one or more additional incident patterns associated with one or more additional incidents in the managed network based on the machine-generated textual data (¶ 0035); determining respective root causes of the one or more additional incidents in the managed network based on the one or more additional incident patterns (¶ 0052); determining that a particular root cause of the respective root causes is the same as the root cause of the unobserved incident; and associating a respective incident of the one or more additional incidents that has the particular root cause with the unobserved incident (¶ 0051-0052).
As per claim 7, Anand teaches the system of claim 6, wherein the alert is indicative of the unobserved incident and the respective incident, the root cause of the unobserved incident and the respective incident, or a recommendation for mitigating the unobserved incident and the respective incident, or a combination thereof (¶ 0052 -0054).
As per claim 12, Molloy teaches the method of claim 8, comprising determining, by the one or more processors, that the one or more incident patterns are contributing factors to the root cause of the potential incident based on respective amplitudes of the one or more incident patterns, respective frequencies of the one or more incident patterns, or respective similarities between the one or more incident patterns and one or more previously detected incident patterns, or a combination thereof (column 8, lines 48-51).
As per claim 13, Anand teaches the method of claim 8, wherein the one or more incident patterns comprises a plurality of incident patterns, and wherein the root cause is determined based on a correlation between at least two incident patterns of the plurality of incident patterns (column 8, line 52 – column 9, line 11).
As per claim 14, Anand teaches the method of claim 13, wherein the correlation comprises a temporal proximity of the at least two incident patterns, a particular order of the at least two incident patterns, or respective severities of the at least two incident patterns, or a combination thereof (¶ 0038).
As per claim 17, Anand teaches a non-transitory, computer-readable medium, comprising instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving machine-generated textual data associated with one or more computing resources of a managed network; identifying a plurality of incident patterns associated with a plurality of unobserved incidents in the managed network based on the machine-generated textual data; applying a process to the plurality of incident patterns associated with the plurality of unobserved incidents to determine respective root causes of the plurality of unobserved incidents; associating two or more unobserved incidents of the plurality of unobserved incidents based on the two or more unobserved incidents having a shared root cause; and generating an alert indicating the two or more unobserved incidents in the managed network and the shared root cause of the two or more unobserved incidents (¶ 0003-005, 0035, 0020, 0060).  Anand does not explicitly teach wherein said process is a machine learning model.  Molloy teaches a machine learning model (column 3, lines 65-66; column 4, lines 29-57).  It would have been obvious to one of ordinary skill in the art to use the model of Molloy in the process of Anand.  One of ordinary skill in the art would have been motivated to use the model of Molloy in the process of Anand because Molloy teaches the correlation of text incidents for the resolution thereof, an explicit desire of Anand.
As per claim 18, Anand teaches the non-transitory, computer-readable medium of claim 17, wherein the machine learning model is configured to identify a recommendation for mitigating the two or more unobserved incidents, and wherein the alert comprises the recommendation for mitigating the two or more unobserved incidents (¶ 0052-0054, model taught by Molloy as in claim 17).  
As per claim 19, Anand teaches the non-transitory, computer-readable medium of claim 17, wherein the machine learning model is configured to determine the respective root causes of the plurality Page 32 of 34of unobserved incidents based on a comparison of the plurality of incident patterns to one or more historical incident patterns of respective historical incidents (¶ 0052-0054, model taught by Molloy as in claim 17).  
 
Claims 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Molloy in view of in view of Symantec Control Compliance Suite 11.0 User Guide, hereinafter CCS.
As per claim 2, Anand teaches the system of claim 1. CCS teaches wherein identifying the one or more incident patterns based on the machine-generated textual data comprises: classifying the machine-generated textual data into one or more statistical metrics; and identifying the one or more incident patterns based on the one or more statistical metrics (pages 773-781).  It would have been obvious to one of ordinary skill in the art to use the process of CCS in the process of Anand. One of ordinary skill in the art would have been motivated to use the process of CCS in the process of Anand because CCS teaches the collection of data from agent-based systems using message based content in an IT infrastructure (page 14), an explicit desire of Anand.  
As per claim 20, Anand teaches the non-transitory, computer-readable medium of claim 17.  CCS teaches identifying the plurality of incident patterns based on the machine-generated textual data comprises: classifying the machine-generated textual data into one or more statistical metrics; and identifying the plurality of incident patterns based on the one or more statistical metrics (pages 773-781).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of CCS.
As per claim 11, Anand teaches the method of claim 8.  CCS teaches wherein identifying the one or more incident patterns based on the machine-generated textual data comprises: classifying, by the one or more processors, the machine-generated textual data into one or more statistical metrics; and identifying, by the one or more processors, the one or more incident patterns based on the one or more statistical metrics (pages 773-781).  It would have been obvious to one of ordinary skill in the art to use the process of CCS in the process of Anand. One of ordinary skill in the art would have been motivated to use the process of CCS in the process of Anand because CCS teaches the collection of data from agent-based systems using message based content in an IT infrastructure (page 14), an explicit desire of Anand.  


Conclusion
10	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	-	US 2018/0060150A1 to Cunico et al.:  Root cause analysis of observable events.
	-	US 2017/0153936A1 to Vorganti:  Finding patterns in log files to identify root causes.
	-	US 2010/0312522 A1 to Laberge et al.:  Systemic failures with root cause and solution thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113